Citation Nr: 1333364	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-30 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by symptoms of joint pain and skin blisters, to include porphyria, to include as aggravated by service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2012.  This matter was originally on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this case in November 2012 for additional development.  In part, the Board directed that the Veteran be asked to identify all treatment for his psychiatric disorder since service, all treatment for symptoms thought to be a result of porphyria since 2008, and all treatment related to his November 1994 motor vehicle accident.  Those records were then to be obtained to the extent possible.

In response, the Veteran identified treatment from 1985 to 1988 at Chisholm Trail mental health facility in El Reno, Oklahoma; from 2005 to 2010 at Cooper Clinic in Ft. Smith, Arkansas; in 2002 at Muskogee Bone and Joint Clinic in Muskogee, Oklahoma; and in 2002 by Dr. Duane Atwell.  It does not appear that appellant was ever provided or asked for release forms to obtain these records to the extent possible.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with the necessary authorization forms for the release of treatment records identified above and not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  All attempts to obtain these records should be documented in the claims folder.

2.  Thereafter, any additional development necessary for the adjudication of the claim should be undertaken with respect to newspaper articles provided by the Veteran dated from January 1971 to November 1973, one of which describes an early morning fire on Saturday, March 16, 1973 fire which destroyed the attic and roof of a troop billet at Baumholder, or as a result of any information that may be obtained in the additional records received.  

3.  The case should then be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


